Mr. Justice Wole,
concurring.
In the case of Pérez v. Garrido, Commissioner, ante, p. 445, by way, of dissent I expressed my opinion that it was the general intention of the Civil Service Act to grant the Civil Service Commission ample powers, and that said act transferred the right to hear charges on any and all cases, whether political or religious or not, from the executive head to the commission. My idea was, or is, that the Civil Service Commission can only order the restitution when the removal is based on religious or political motives. On the other hand, I was of the opinion that the Civil Service Commission had a right to hear the charges and to act on all other cases in an advisory capacity. In the present instance the commission made its report, so to speak, to the Treasurer, but the Treasurer still insisted on removing the petitioner. As I read the Civil Service Act, the Treasurer had a right to make a removal despite the report, and therefore I agree with the decision of the majority.